UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2016 Commission file number 000-54868 Free Flow Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 2301 Woodland Crossing Dr. Suite 155, Herndon, VA 20171 (Address of Principal Executive Offices) (703) 789-3344 (Registrant’s Telephone Number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [] NO [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:26,200,000 shares as of November 21, 2016. EXPLANATORY NOTE The Quarterly Report on Form 10-Q for the quarter ended September 30, 2016 (the “Original Report”) of Free Flow, Inc. (the “Company,” the “Registrant,” “we” or “us”), which was originally filed with the Securities and Exchange Commission on November 21, 2016 and disclosed that an independent registered public accountant did not review the unaudited interim financial statements for the quarter ended September 30, 2016 (the “Not Reviewed Paragraph”), as required by Regulation S-X, is now being amended (“Amendment No. 1”) to make the following changes: · Removing the Not Reviewed Paragraph in Part I, Item I with respect to the financial statements and other financial data contained herein to indicate that our current independent registered public accountant, Eastwest Accounting Services, LLP (“EastWest”), has reviewed our unaudited interim financial statements for the quarter ended September 30, 2016 and that no material adjustments to our financial statements included in the Original Report has resulted from this review; · Removing the designation “Not Reviewed” from each column of our financial statements; and · Removing the disclosure under Item 2. Management’s Discussion and Analysis or Plan of Operation concerning Inventory Valuation. Except for the changes described above, this Amendment No. 1 speaks as of the original filing date of the Original Report and does not otherwise reflect events that may have occurred subsequent to the original filing date. ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited interim financial statements of Free Flow, Inc.as of December 31, 2015, and for the nine months ended September 30, 2016 and September 30, 2015 have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statement presentation and in accordance with the instructions to Form 10-Q and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in the Company’s Form 10-K filing with the SEC for the year ended December 31, 2015.In the opinion of management, the consolidated financial statements contain all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the consolidated financial position and the consolidated results of operations for the interim periods.The consolidated results of operations for the nine months ended September 30, 2016 are not necessarily indicative of the results that may be expected for the full year. 2 Free Flow, Inc. Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Accounts Receivable - Trade - Advance payment to Vendor - Al-Mustafa Enterprise, Inc. - Prepaid Expenses Automobiles - Delivery trucks - Inventory - TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDER'S (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Notes payable - related parties TOTAL CURRENT LIABILITIES Total liabilities Redeemable Preferred Stock Series B: 500,000 shares authorized: 330,000 and 0 issued and outstanding as of December 31, 2015 and 2014 respectively (Classified as Mezanine equity) Stockholder's (Deficit) Preferred stock ($0.0001) par value, 20,000,000 shares authorized 10,000 shared par value $0.0001 Class A issued as on September 30, 2016 1 1 Common stock , ($0.0001) par value, 100,000.000 shares authorized: 26,200,000 shares issued and outstandingas of September 30, 2016 and December 31, 2015 Additional paid-in-capital Accumulated Deficit ) ) TOTAL STOCKHOLDER'S (DEFICIT) ) ) TOTAL LIABILITIES & STOCKHOLDER'S (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements 3 Free Flow, Inc. Condensed Consolidated Statements of Operation (Unaudited) Nine months ended September30 Three months ended September 30 REVENUES Sales $ COST OF GOODS SOLD GROSS PROFIT General & Administrative Expenses Total Expenses Income (Loss) before provision of income taxes ) ) Income tax provision - NET INCOME (LOSS) $ $ ) $ $ ) BASIS INCOME (LOSS) PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGEL NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements 4 Free Flow, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Nine months ended September 30, CASH FLOW FROM OPERATING ACTIVITIES Net Profit (Loss) $ $ ) Adjustments to reconcile net loss to net cash used in operting activities: Changes in operating assets and liabilities Inventory ) ) Prepaid expenses ) ) Accounts payable - Advance Payments - Vendor ) - Accrued interest - ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOW FROM INVESTING ACTIVITIES Delivery Trucks Purchsed ) - NET CASH USED IN INVESTING ACTIVITIES ) - CASH FLOW FROM FINANCING ACTIVITIES Proceeds from relaed party notes NET CASH PROVIDED BY FINANCING ACIVITIES NET INCREASE IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLIMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES Assets acquired in acquisition for note payable $
